*919OPINION.
Green:
The taxpayer sought to establish the value of the plant and equipment by the introduction of a retrospective appraisal of the real estate, buildings, and equipment, which purported to fix the sound value thereof. A representative of the appraisal company was on the witness stand and testified as to the preparation of the appraisal. This witness stated that in determining the value of the real estate he had interviewed a number of persons in the vicinity of the property. He, himself, was unable to qualify as an expert and the Board sustained the Commissioner’s objection to the evidence relative to valuations on the real estate. Cross examination by counsel for the Commissioner and examination by members of the Board disclosed that the witness depended, to a large extent, upon statements of others, and that to such extent the appraisal was clearly hearsay. Only as to a very few items was he able, in any measure, fo qualify as an expert. According to the witness he determined first the replacement value of the assets as of the date of acquisition by the taxpayer, and from such replacement value he determined the sound value.
*920, The following questions and answers are illustrative of the weakness of this appraisal:
Q. Have you, to any extent whatever, considered the market value of this property or of any of the assets, or have you simply computed the sound value?
A. The sound, replacement and sound value.
Q. No market value?
A. No.
Q. Is there any relationship between sound value, as you found it and testified to it and cash values as of January 1, 1916; that is, is one necessarily influenced by the other?
A. Not necessarily, no.
In the recent Appeal of The Rockford Malleable Iron Works, 2 B. T. A. 817, we had occasion to discuss a similar appraisal at some length. That discussion is in the main equally applicable to this appraisal. We have in this case the additional fact that the Wight-man Glass Co. became a bankrupt. This in itself indicates the probability of a material disparity between sound value fixed in the appraisal and in the then market or sale value. The appraisal was the only evidence offered as to the value of the plant and equipment, and it is far from being sufficient to overcome the presumption of the correctness of the Commissioner’s determination and to serve as a basis either for a paid-in surplus or for depreciation.